Case: 1:18-cv-06697 Document #: 7 Filed: 12/11/18 Page 1 of 4 PageID #:12
    Case: 1:18-cv-06697 Document #: 7 Filed: 12/11/18 Page 2 of 4 PageID #:13




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

Jadon Wilson (#21669),

                        Plaintiff.
                                                                Case   No. l8 C 6997
                v.
                                                                Judge Gary Feinennan
Cook County, et al.,

                        Defendants.

                                               ORDER

        Plaintiff submitted his complaint in this case without addressing the filing fee. If Plaintiff
wishes to proceed with this suit, he has until l2ll7l20l8 to either: (1) submit a completed
application for leave to proceed informa pauperis; or (2) pre-pay the $400.00 filing fee. Failure
to comply will result in the summary dismissal of this case. The Clerk is directed to send Plaintiff
a blank application to proceed informa pauperis and a copy of this order. Status hearing set for
ll8l20l9 at l0:05 a.m.

                                           STATEMENT

        Plaintiff Jadon Wilson, who apparently is a Cook County Jail detainee currently housed in
Livingston County Jail, submitted a complaint invoking 42 U.S.C. $ 1983, alleging that, because
he has chosen to remain in protective custody for his safety, he is unable to participate in
educational programming offered to inmates in the general population.

        The Prison Litigation Reform Act (PLRA) requires all prisoners bringing civil cases in
federal court to pay the full filing fee. See 28 U.S.C. $ l9l5(bxl). An inmate may pre-pay the
$400 filing feel. In the alternative, if the prisoner is not able to pay the fee up-front, he may submit
an affidavit including a statement of his assets, id. $ l9l5(a)(l), and seek leave to pay the fee
through periodic deductions from his trust fund account. 1d. $ l9l5(bXl)-(2). A prisoner seeking
leave to proceed in.forma pauperis also must "submit a certified copy of the trust fund account
statement (or institutional equivalent) for the prisoner for the 6-month period immediately
preceding the filing of the complaint . . . , obtained from the appropriate official of each prison at
which the prisoner is or was confined;' Id. $ l9l5(a)(2). If this information shows that he is
indigent, the Court uses it to calculate and assess "an initial partial filing fee of 20 percent of the
greater oF-(A) the average monthly deposits to the prisoner's account; or (B) the average monthly
balance in the prisoner's account." 1d. $ l9l5(bXl). After payment of that fee, the prisoner must
o'make
         monthly payments of 20 percent of the preceding month's income credited to [his]
accounto" which is forwarded by the agency having custody of the prisoner each time the account
balance exceeds $10. 1d. g 1915(bX2).
    Case: 1:18-cv-06697 Document #: 7 Filed: 12/11/18 Page 3 of 4 PageID #:14




         Here, Plaintiff has neither paid the 5400 filing fee in full nor sought leave to instead pay
the filing fee over time through installments. Accordingly, Plaintiff s submissions to date do not
fulfill the requirements of the PLRA. If Plaintiff wishes to proceed with this lawsuit, he must
address the filing fee for this case either by prepaying the full statutory filing fee or by obtaining
leave to proceed without full prepayment.

        If Plaintiff believes he qualifies to proceed without prepayment of the full $400 filing fee,
he must submit a signed and accurately completed application for leave to proceed in forma
pauperis that provides all requested information, including any relevant income for the lwelve
months before he filed this lawsuit (approximately October 12,2017, through October 12,2018).
Along with an application, Plaintiff must also provide information and trust fund account
statements regarding his income while incarcerated. He must answer the questions regarding his
sources of income and provide certified trust fund account information from all facilities in which
he has been incarcerated (including each county jail) between April 12,2018, and the date of his
application. Thus, he must obtain from an appropriate institutional official at each facility in which
he was housed during that time: (l) a completed certification (on the last page of the application,
of which he may make copies if needed); and (2) a coffesponding trust fund account statement for
his time at that facility.

        Alternatively, Plaintiff may pay the full statutory filing fee of $400.00. Payment may be
made by either a check or money order made payable to the Clerk, U.S. District Court, Northern
District of lllinois, 219 S. Dearborn St., 20th Floor, Chicago, IL 60604.

        Plaintifls failure to comply with this order by December 17,2018 will result in summary
dismissal of this case.




November 19, 2018
                                                                   S1';-
                                                               United States District Judge
                                                                                                     )            -\,             So-
                                                                                                                                  -' D
                                                                                                                                          (
                                                                                                                  (            --tt
                                                                                                      t\           (:
                                                                                                     l.
                                                                                                                   vt
                                                                                                                                  (ntr\
                                                                                                     fr            +-             s
                                                                                                                                  )           (n
                                                                                                     tr.
                                                                                                                   r  't
                                                                                                                                      (       o
                                                                                                                                              .\
                                                                                                                   )
                                                                                                          \           o
                                                                                                                                  F
                                                                                                                                  0
                                                                                                              \    \
                                                           /z-                                                     )
                                                             //                                       C\                                      N
                                                                                                      a*              \4
                                                                  2                                                   +-
                                                                                                                      s,
                                                                                                                                              c\
                                                                   //                                                  l)
                                                                                                                                              G.\
                                                                                                                       (",
                                                                        ':/                                                                   \
                                                                                                                           +
                                                                         //-
                                                                              /.'--
                                                                                Z'-/
           C\       \N.P\-                                                        /'/
           s-.      Li\nU\
                    \1
                         \a,F\
                                                                                      ?../
                                                                                      r'
                                                                                     '/-
                    -+-' '.U                                                           -,r'-
                    I                   -\,    \=)                                           .'//-
                                                                                              7
          ;                             Or,
           F        tr \n               -l-.   (Jrr
          -$        C)                          +-
           \         o      \J          oi
                            t.i         *jO
           \."1                                  +-
           f-.            '\
                          E--- F-|
                          \                      r\
                                                 f)
              \            )                      t
               \
                                 \.rr
               \                 -t\     s      {-
               \
               ^\                        V)      S
                                                 \)
                                                  -{---
                                                      s-                                                                          jfll
                                                      c\                                                                                  {ffi
                                                      \
                                                                                                                                                   Case: 1:18-cv-06697 Document #: 7 Filed: 12/11/18 Page 4 of 4 PageID #:15




   \- -                                                                                                                           ilJJlil
                                                                                                                                          ffi
l\)
\: --
   \-
\.- -
t\,
(J:
^ --
   \- -
(.Ll
 t- -
     -
